     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 1 of 27

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       NATHANIEL DIXON,                                No. 2:15-cv-2372 KJM AC P
12                        Plaintiff,
13             v.
14       DAVID OLEACHEA, et al.,                          FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17

18            I.     Introduction

19            Plaintiff Nathaniel Dixon is a state prisoner challenging the conditions of his prior

20   confinement at California State Prison Sacramento (CSP-SAC) under 42 U.S.C. § 1983. This

21   action proceeds on plaintiff’s First Amended Complaint, on his excessive force and retaliation

22   claims against defendant Correctional Officer D. Oleachea and his failure-to-protect claim against

23   defendant Correctional Officer J. Hall. See ECF No. 9.

24            Each party now seeks summary judgment. See ECF No. 75 (plaintiff’s motion for

25   summary judgment); ECF No. 82 (defendant Hall’s motion for summary judgment); ECF No. 89

26   (defendant Oleachea’s motion for summary judgment).1 Defendants’ respective motions are

27
     1
       See also ECF No. 84 (defendant Hall’s opposition); ECF No. 92 (defendant Oleachea’s
28   opposition); ECF Nos. 93, 95 (plaintiff’s oppositions); ECF No. 96 (Hall’s reply); ECF No. 98
                                                       1
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 2 of 27

 1   based on plaintiff’s alleged failure to exhaust his administrative remedies, as well as the
 2   substantive merits of plaintiff’s claims and defendants’ assertions of qualified immunity.
 3   Plaintiff’s motion anticipates defendants’ failure-to-exhaust arguments, and also seeks summary
 4   judgment on the merits of his substantive claims. To the extent that plaintiff’s motion addresses
 5   the issue of exhaustion, which is an affirmative defense and not a basis for judgment in plaintiff’s
 6   favor, his arguments are considered here only in the context of defendants’ motions.
 7          These matters are referred to the undersigned United States Magistrate Judge pursuant to
 8   28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). For the reasons explained below, the
 9   undersigned recommends that plaintiff’s motion for summary judgment be denied, defendant
10   Hall’s motion be granted, and defendant Oleachea’s motion be granted in part and denied in part.
11          II.       Background
12          In the First Amended Complaint (FAC), ECF No. 9, plaintiff alleges that Correctional
13   Officer Oleachea used excessive force against him when he repeatedly pepper-sprayed plaintiff
14   on November 6, 2011, while plaintiff was visiting his wife in the B-Facility visiting room at CSP-
15   SAC. Plaintiff further alleges that Oleachea’s conduct was in retaliation for plaintiff reporting to
16   the Associate Warden in February 2011 that Oleachea had falsely accused plaintiff of possessing
17   contraband during a previous visit with his wife. Plaintiff also alleges that Correctional Officer J.
18   Hall, a supervisor, failed to protect plaintiff from this incident because Oleachea had switched
19   positions with another officer to work in the visiting room without Hall’s knowledge or
20   authorization.
21          Plaintiff timely submitted a staff complaint against Oleachea which was partially granted
22   on First Level Review (FLR) and referred to the Office of Internal Affairs (OIA) for a possible
23   investigation. Plaintiff requested Second Level Review (SLR), in which he added the names of
24   several additional officers, including Hall. The SLR decision addressed only plaintiff’s claims
25   against Oleachea; it partially granted the appeal and noted that an investigation was being
26
     (Oleachea’s reply); and ECF No. 94 (plaintiff’s motion for limited discovery, which the court has
27   construed as an authorized surreply responsive to defendants’ arguments in support of qualified
     immunity). Defendants’ numerous objections to the format and content of plaintiff’s filings are
28   overruled.
                                                      2
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 3 of 27

 1   conducted by the OIA. Plaintiff requested Third Level Review (TLR), in which he added a claim
 2   for monetary compensation against all named officers. The appeal was twice rejected on
 3   procedural grounds and plaintiff stopped pursuing it. Plaintiff learned in March 2013 that the
 4   OIA investigation of Oleachea had been completed. Plaintiff commenced the instant federal civil
 5   rights action in November 2015.
 6          III.       Legal Standards for Summary Judgment
 7          Summary judgment is appropriate when the moving party “shows that there is no genuine
 8   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
 9   Civ. P. 56(a). Under summary judgment practice, the moving party “initially bears the burden of
10   proving the absence of a genuine issue of material fact.” Nursing Home Pension Fund, Local 144
11   v. Oracle Corp. (In re Oracle Corp. Securities Litigation), 627 F.3d 376, 387 (9th Cir. 2010)
12   (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party may accomplish
13   this by “citing to particular parts of materials in the record, including depositions, documents,
14   electronically stored information, affidavits or declarations, stipulations (including those made for
15   purposes of the motion only), admission, interrogatory answers, or other materials” or by showing
16   that such materials “do not establish the absence or presence of a genuine dispute, or that the
17   adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56
18   (c)(1)(A), (B).
19          When the non-moving party bears the burden of proof at trial, “the moving party need
20   only prove that there is an absence of evidence to support the nonmoving party’s case.” Oracle
21   Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B).
22   Indeed, summary judgment should be entered, after adequate time for discovery and upon motion,
23   against a party who fails to make a showing sufficient to establish the existence of an element
24   essential to that party’s case, and on which that party will bear the burden of proof at trial. See
25   Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an essential element of the
26   nonmoving party’s case necessarily renders all other facts immaterial.” Id. In such a
27   circumstance, summary judgment should be granted, “so long as whatever is before the district
28   court demonstrates that the standard for entry of summary judgment ... is satisfied.” Id. at 323.
                                                        3
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 4 of 27

 1          If the moving party meets its initial responsibility, the burden then shifts to the opposing
 2   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita
 3   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the
 4   existence of this factual dispute, the opposing party may not rely upon the allegations or denials
 5   of its pleadings but is required to tender evidence of specific facts in the form of affidavits, and/or
 6   admissible discovery material, in support of its contention that the dispute exists. See Fed. R.
 7   Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11. Moreover, “[a] [p]laintiff’s verified complaint
 8   may be considered as an affidavit in opposition to summary judgment if it is based on personal
 9   knowledge and sets forth specific facts admissible in evidence.” Lopez v. Smith, 203 F.3d 1122,
10   1132 n.14 (9th Cir. 2000) (en banc).2
11          The opposing party must demonstrate that the fact in contention is material, i.e., a fact that
12   might affect the outcome of the suit under the governing law, see Anderson v. Liberty Lobby,
13   Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Assoc., 809
14   F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a
15   reasonable jury could return a verdict for the nonmoving party, see Wool v. Tandem Computers,
16   Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
17          In the endeavor to establish the existence of a factual dispute, the opposing party need not
18   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual
19   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at
20   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce
21   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”
22   2
       In addition, in considering a dispositive motion or opposition thereto in the case of a pro se
23   plaintiff, the court does not require formal authentication of the exhibits attached to plaintiff’s
     verified complaint or opposition. See Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003)
24   (evidence which could be made admissible at trial may be considered on summary judgment);
     see also Aholelei v. Hawaii Dept. of Public Safety, 220 Fed. Appx. 670, 672 (9th Cir. 2007)
25   (district court abused its discretion in not considering plaintiff’s evidence at summary judgment,
26   “which consisted primarily of litigation and administrative documents involving another prison
     and letters from other prisoners” which evidence could be made admissible at trial through the
27   other inmates’ testimony at trial); see Ninth Circuit Rule 36-3 (unpublished Ninth Circuit
     decisions may be cited not for precedent but to indicate how the Court of Appeals may apply
28   existing precedent).
                                                         4
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 5 of 27

 1   Matsushita, 475 U.S. at 587 (citations omitted).
 2           In evaluating the evidence to determine whether there is a genuine issue of fact,” the court
 3   draws “all reasonable inferences supported by the evidence in favor of the non-moving party.”
 4   Walls v. Central Costa County Transit Authority, 653 F.3d 963, 966 (9th Cir. 2011) (per curiam).
 5   It is the opposing party’s obligation to produce a factual predicate from which the inference may
 6   be drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985),
 7   aff'd, 810 F.2d 898, 902 (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing
 8   party “must do more than simply show that there is some metaphysical doubt as to the material
 9   facts. … Where the record taken as a whole could not lead a rational trier of fact to find for the
10   nonmoving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation
11   omitted).
12           In applying these rules, district courts must “construe liberally motion papers and
13   pleadings filed by pro se inmates and … avoid applying summary judgment rules strictly.”
14   Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). However, “[if] a party fails to properly
15   support an assertion of fact or fails to properly address another party’s assertion of fact, as
16   required by Rule 56(c), the court may . . . consider the fact undisputed for purposes of the motion
17   . . . .” Fed. R. Civ. P. 56(e)(2).
18           IV.     Defendant Oleachea’s Motion for Summary Judgment (ECF No. 89)
19                   A.      Failure to Exhaust Administrative Remedies
20           Oleachea contends that plaintiff’s claims are barred by his failure to exhaust his
21   administrative remedies before filing suit. Plaintiff contends that he was not required to exhaust
22   his only relevant inmate appeal through CDCR’s third and final level of administrative review
23   because he obtained all available administrative relief on second level review when he was
24   notified that the appeal, a staff complaint, was being investigated by the Office of Internal
25   Affairs.
26                           1.      The Administrative Exhaustion Requirement
27           “The Prison Litigation Reform Act of 1995 (PLRA) mandates that an inmate exhaust
28   ‘such administrative remedies as are available’ before bringing suit to challenge prison
                                                         5
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 6 of 27

 1   conditions.” Ross v. Blake, 136 S. Ct. 1850, 1854-55 (2016) (quoting 42 U.S.C. § 1997e(a)).
 2   Exhaustion is mandatory provided remedies remain available. Id. at 1856 (citing Woodford v.
 3   Ngo, 548 U.S. 81, 85 (2006), and Jones v. Bock, 549 U.S. 199, 211 (2007)). This requirement is
 4   based on the policy goal that prison officials have “an opportunity to resolve disputes concerning
 5   the exercise of their responsibilities before being haled into court.” Jones, 549 U.S. at 204.
 6          “[I]t is the prison’s requirements, and not the PLRA, that define the boundaries of proper
 7   exhaustion.” Jones at 218. Prisoners must adhere to the prison’s “deadlines and other critical
 8   procedural rules” in pursuing their grievances. Ngo, 548 U.S. at 90. However, “an inmate is
 9   required to exhaust those, but only those, grievance procedures that are ‘capable of use’ to obtain
10   ‘some relief for the action complained of.’” Ross, 136 S. Ct. at 1859 (quoting Booth v. Churner,
11   532 U.S. 731, 738 (2001)). “The obligation to exhaust ‘available’ remedies persists as long as
12   some remedy remains ‘available.’ Once that is no longer the case, then there are no ‘remedies . . .
13   available,’ and the prisoner need not further pursue the grievance.” Brown v. Valoff, 422 F.3d
14   926, 935 (9th Cir. 2005) (original emphasis) (citing Booth at 736, 738).
15          The Supreme Court has made clear that there are only “three kinds of circumstances in
16   which an administrative remedy, although officially on the books, is not capable of use to obtain
17   relief.” Ross, 136 S. Ct. at 1859. These circumstances exist when: (1) the “administrative
18   procedure . . . operates as a simple dead end – with officers unable or consistently unwilling to
19   provide any relief to aggrieved inmates;” (2) the “administrative scheme . . . [is] so opaque that it
20   becomes, practically speaking, incapable of use . . . so that no ordinary prisoner can make sense
21   of what it demands;” and (3) “prison administrators thwart inmates from taking advantage of a
22   grievance process through machination, misrepresentation, or intimidation.” Id. at 1859-60
23   (citations omitted). Other than these circumstances demonstrating the unavailability of an
24   administrative remedy, the mandatory language of 42 U.S.C. § 1997e(a) “foreclose[es] judicial
25   discretion,” which “means a court may not excuse a failure to exhaust, even to take such [special]
26   circumstances into account.” Id., at 1856-57. “The only limit to § 1997e(a)’s mandate is the one
27   baked into its text: An inmate need exhaust only such administrative remedies as are ‘available.’”
28   Id. at 1862.
                                                        6
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 7 of 27

 1          Failure to exhaust administrative remedies is an affirmative defense that must be raised by
 2   defendants and proven on a motion for summary judgment. See Albino v. Baca, 747 F.3d 1162,
 3   1172 (9th Cir. 2014), cert. denied, 135 S. Ct. 403 (2014). The Court of Appeals has laid out the
 4   following analytical approach to be taken by district courts in assessing the merits of a motion for
 5   summary judgment based on the alleged failure of a prisoner to exhaust his administrative
 6   remedies:
 7                  [T]he defendant’s burden is to prove that there was an available
                    administrative remedy, and that the prisoner did not exhaust that
 8                  available remedy. . . . Once the defendant has carried that burden,
                    the prisoner has the burden of production. That is, the burden shifts
 9                  to the prisoner to come forward with evidence showing that there is
                    something in his particular case that made the existing and generally
10                  available administrative remedies effectively unavailable to him.
                    However, . . . the ultimate burden of proof remains with the
11                  defendant.
12   Albino, 747 F.3d at 1172 (citation and internal quotations omitted). If a district court concludes
13   that a prisoner failed to exhaust his available administrative remedies on a particular claim, the
14   proper remedy is dismissal of that claim. See Jones, 549 U.S. at 223-24 (rejecting requirement of
15   total exhaustion); Lira v. Herrera, 427 F.3d 1164, 1175 (9th Cir. 2005) (rejecting “adoption of a
16   total exhaustion-dismissal rule”). Nevertheless, if a prisoner fails to comply with procedural
17   requirements in pursuing a claim but prison officials address the merits of that claim, then the
18   prisoner is deemed to have exhausted his available administrative remedies. See Reyes v. Smith,
19   810 F. 3d 654 (9th Cir. 2016).
20                          2.      CDCR Procedures for Processing Staff Complaints
21          In Brown v. Valoff, supra, 422 F.3d 926, which has been addressed by all parties and
22   remains binding precedent, the Ninth Circuit Court of Appeals examined CDCR’s procedures for
23   processing staff complaints.3 The Court relied on CDCR Administrative Bulletin 98-10, of which
24

25   3
       The undersigned finds no merit to defendant Hall’s suggestion that Brown is no longer good
26   law under the Supreme Court’s decision in Ross, which forecloses judicial discretion to excuse a
     failure to exhaust based on special circumstances that do not come within one of the Court’s three
27   identified exceptions. See ECF No. 96 at 3-4; Ross, 136 S. Ct. at 1856-57. This court’s analysis
     relies on established CDCR procedures, not on a judicially created exception.
28
                                                        7
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 8 of 27

 1   this court takes judicial notice.4 The Bulletin underscored the necessity of separately addressing
 2   appeals alleging staff misconduct and appeals challenging other issues, even if the matters are
 3   related:
 4                  It is imperative that all staff complaints be handled in a timely
                    fashion. It is equally important that appeals coordinators do not log
 5                  allegations of serious staff misconduct into other appeal
                    categories. [¶] When an appeal alleges staff misconduct and other
 6                  issues; e.g., dismissal of a Rules Violation Report or property loss,
                    the inmate/parolee shall be notified that the staff complaint is being
 7                  handled and that the other issue(s) must be appealed separately.
                    Likewise, if an inmate/parolee files two appeals, one alleging staff
 8                  misconduct and another appeal which might normally be combined
                    with the staff complaint appeal for the purpose of a response, the
 9                  appeals shall not be combined.
10   CDCR Administrative Bulletin 98-10 at 1 (original emphasis). The Bulletin further required that,
11   when a staff complaint warrants a formal investigation, “the appeals coordinator shall bypass
12   First Level of Review, respond at the Second Level of Review [], and refer the case for formal
13   investigation,” informing the prisoner only “that the appeal was granted or partially granted” and
14   that he or she “will be notified only of the conclusion of the investigation.” Id.
15          The procedures articulated in CDCR’s Administrative Bulletin 98-10 and relied on by the
16   Ninth Circuit in Brown, as discussed further below, are also reflected in the 2011 CDCR
17   regulations that applied to plaintiff’s staff complaint. In 2011, as now, CDCR prisoners were
18   generally required to exhaust routine inmate appeals through three levels of administrative
19   review. See 15 Cal. Code Regs. § 3084.1-3084.9 (2011).5 “Unless otherwise stated in these
20   regulations, all appeals are subject to a third level of review . . .before administrative remedies are
21   4
       CDCR’s Administrative Bulletin 98-10 (issued August 21, 1998) was filed in this court by the
22   Office of the California Attorney General as an exhibit in Walker v. Whitten, 2011 WL 1466882,
     2011 U.S. Dist. LEXIS 41759 (E.D. Cal. Apr. 18, 2011) (Case No. 2:09-cv-0642 WBS GGH P),
23   which is addressed below. See Docket in Case No. 2:09-cv-0642 WBS GGH P, at ECF No. 50-1
     at 2-3 (Ex. A). A court may take judicial notice of its own records and those of other courts. See
24   United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631
     F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201 (court may take judicial notice of facts
25   that are capable of accurate determination by sources whose accuracy cannot reasonably be
26   questioned).
     5
       These provisions regarding the processing of inmate appeals reflect amendments that became
27   effective January 28, 2011. These provisions were recently amended and renumbered by
     emergency regulations effective June 1, 2020. See OAL Matter Number: 2020-0309-01; see also
28   15 Cal. Code Regs. tit. 15, §§ 3480 et seq. (2020).
                                                       8
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 9 of 27

 1   deemed exhausted.” Id. § 3084.1(b).6 “[A] cancellation or rejection decision does not exhaust
 2   administrative remedies.” Id.
 3          To initiate an appeal, an inmate was required to timely submit a CDCR Form 602
 4   Inmate/Parolee Appeal limited to “one issue or related set of issues,” id. § 3084.2(a)(1); that
 5   “list[ed] all staff member(s) involved and shall describe their involvement in the issue;” id. §
 6   3084.2(a)(3); and “stat[ed] all facts known and available to [the inmate] regarding the issue being
 7   appealed at the time of submitting” the appeal form,” id. § 3084.2(a)(4). See also § 3084.8
 8   (setting forth time limits). Information not presented, or reasonably construed as presented, in the
 9   original appeal could not later be exhausted. “Administrative remedies shall not be considered
10   exhausted relative to any new issue, information, or person later named by the appellant that was
11   not included in the originally submitted CDCR Form 602 [] Inmate/Parolee Appeal, which is
12   incorporated by reference, and addressed through all required levels of administrative review up
13   to and including the third level.” Id. § 3084.1(b).
14          Inmate appeals alleging staff misconduct required expedited review and processing. As
15   then provided:
16                    (4) When an appeal is received that describes staff behavior or
                      activity in violation of a law, regulation, policy, or procedure or
17                    appears contrary to an ethical or professional standard that could be
                      considered misconduct as defined in subsection 3084(g), whether
18                    such misconduct is specifically alleged or not, the matter shall be
                      referred pursuant to subsection 3084.9(i)(1) and (i)(3), to determine
19                    whether it shall be:
20                           (A) Processed as a routine appeal but not as a staff complaint.
                             (B) Processed as a staff complaint appeal inquiry.
21                           (C) Referred to Internal Affairs for an investigation/inquiry.
22                    (5) If an appeal classified as a staff complaint includes other non-
                      related issue(s), the provisions of 3084.9(i)(2) shall apply [requiring
23                    that non-related issues be separately appealed and exhausted].7
24
     6
        Unless otherwise noted, citations to CDCR regulations reflect those operative in 2011.
25   7
        Cal. Code Regs. tit. 15, § 3084.9(i)(2) provided: “When an appeal is accepted alleging staff
26   misconduct that also includes any other issue(s), the appeals coordinator at the time the appeal is
     accepted as a staff complaint shall notify the inmate or parolee that any other appeal issue(s) may
27   only be appealed separately and therefore resubmission of those issues is required if the intention
     is to seek resolution of such matters. Upon receiving such a notice, the inmate or parolee has 30
28   calendar days to submit separate appeal(s) regarding the other issue(s).”
                                                        9
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 10 of 27

 1   Cal. Code Regs. tit. 15, § 3084.5(b).
 2             “Staff complaints” were listed in CDCR regulations as one of several “Exceptions to the
 3   Regular Appeal Process.” Id. § 3084.9(i). A staff complaint alleging conduct that “would likely
 4   lead to adverse personnel action” was referred to the OIA for investigation. Id. § 3084.9(i)(3)(A).
 5   The appeal response was limited to informing the inmate of “either” the “referral for investigation
 6   and the status of the investigation” as well as “the outcome at the conclusion of the investigation,”
 7   id. § 3084.9(i)(4)(A), or “[t]he decision to conduct a confidential inquiry and whether the findings
 8   determined that the staff in question did or did not violate departmental policy with regard to each
 9   of the specific allegation(s) made,” id. § 3084.9(i)(4)(B).
10             The rule that inmates be provided only limited information concerning the progress and
11   outcome of staff complaints continues to be reflected in CDCR’s Department Operations Manual
12   (DOM). See CDCR DOM § 54100.25.2 (2020). Moreover, CDCR emergency regulations
13   effective June 1, 2020 make clear that an appeal decision stating that a claim is “Under Inquiry or
14   Investigation” exhausts the inmate’s administrative remedies. An appeal decision identifying a
15   claim as “Under Inquiry or Investigation” means “that the claim is under an allegation inquiry or
16   formal investigation by departmental staff or another appropriate law enforcement agency[.]”
17   Cal. Code Regs. tit. 15, § 3483(i)(8) (2020). Further, “[c]ompletion of the review process by the
18   Institutional or Regional Office of Grievances resulting in a decision found in subsection
19   3483(i)(8). . . does constitute exhaustion of all administrative remedies available to a claimant
20   within the Department. No appeal is available because the claim was exhausted at the conclusion
21   of the review by the Institutional or Regional Office of Grievances.” Id. § 3483(m)(2) (emphasis
22   added).
23                            3.      Undisputed Facts Relevant to Administrative Exhaustion
24             • Plaintiff alleges that his constitutional rights were violated by defendants on November
25   6, 2011.
26             • Plaintiff submitted only one inmate appeal regarding the incident that gives rise to this
27   action. Pl. Depo. at 31:15-8. That appeal, submitted on November 9, 2011 and designated
28   Institutional Log No. SAC-11-01044, alleged that defendant Oleachea used excessive force
                                                         10
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 11 of 27

 1   against plaintiff on November 6, 2011, when plaintiff was with his wife in the prison visiting
 2   area. FAC, Ex. D (ECF No. 9 at 27-30). Plaintiff characterized the appeal as a “staff complaint”
 3   and identified the relief he sought as “[t]hat he [Oleachea] be reprimanded and removed from the
 4   visiting area.” Id. at 27.
 5           • The appeal was “partially granted” on First Level Review (FLR) on January 18, 2012,
 6   following an interview of plaintiff on December 21, 2011. Mark Decl., Ex A (ECF No. 82-3 at
 7   30-1). The FLR decision, labeled a “Staff Complaint Response,” informed plaintiff that the
 8   matter was referred to the Office of Internal Affairs (OIA) “for follow-up and a possible
 9   investigation,” and that plaintiff would be informed of the results.8 The FLR decision further
10   indicated that “[a]n investigation is being conducted by OIA,” and “[t]he inquiry is not yet
11   complete.” Id. at 31. Finally, the FLR decision informed plaintiff of the requirement that he
12   exhaust his administrative remedies if he intended to “appeal the decision.” Id. As set forth
13   therein:
14                   Allegations of staff misconduct do not limit or restrict the availability
                     of further relief via the inmate appeals process. If you wish to appeal
15                   the decision, you must submit your staff complaint appeal
                     through all levels of appeal review up to, and including, the
16                   Director’s Level of Review. Once a decision has been rendered
                     at the Director’s Level of Review, your administrative remedies
17                   will be considered exhausted.
18   Id. (emphasis added).
19           • On February 20, 2012, plaintiff resubmitted his appeal on the ground he was dissatisfied
20   with the FLR decision, stating in full:
21                   Dissatisfied. I include in this that, I name Tim Virga, Warden; J.
                     Hall, Sergeant; S. Detlefsen, Lt.; R. Sandoval, C/O; and L.
22                   Hammons, C/O, in the co-habitation [sic] of this incident.
23   FAC, Ex. D (ECF No. 9 at 30).
24           • The appeal was “partially granted” on Second Level Review (SLR) on April 17, 2012.
25   8
       The FLR decision stated in pertinent part: “If investigated, upon completion of that
26   investigation you will be notified as to whether the allegations were SUSTAINED, NOT
     SUSTAINED, UNFOUNDED, EXONERATED or that NO FINDING was possible. In the event
27   the matter is not investigated, but returned by OIA to the institution or region to conduct a
     Confidential Inquiry, you will be notified upon the completion of that inquiry as to whether it was
28   determined that staff violated, or did not violate[,] policy.” ECF No. 82-3 at 30.
                                                        11
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 12 of 27

 1   Mark Decl., Ex. A (ECF No. 82-3 at 32-3). The SLR decision, identified as a “Staff Complaint
 2   Response,” did not reference plaintiff’s additional allegations. The SLR decision was virtually
 3   identical to the FLR decision, again informing plaintiff that the matter was referred to the OIA,
 4   that [a]n investigation is being conducted by the Office of Internal Affairs,” and “[t]he inquiry is
 5   not yet complete.” Id. at 32. In the same language provided on the FLR decision, the SLR
 6   decision informed plaintiff of the requirement that he exhaust his administrative remedies if he
 7   intended to “appeal the decision.” Id. at 32-3.
 8            • On May 8, 2012, plaintiff resubmitted his appeal for TLR on the ground he was
 9   dissatisfied with the SLR decision, stating in full:
10                   Dissatisfied. [I’d] like to note that I also request monetary
                     compensation of fifty thousand dollars from each individual and
11                   twenty-five thousand from C/O Sandoval.
12   FAC, Ex. D (ECF No. 9 at 30).
13            • On May 11, 2012, plaintiff’s appeal was received by the Office of Appeals (OOA).9
14   See generally, Moseley Decl., ¶¶ 1-11 & Ex. A (ECF No. 82-5 at 1-7; ECF No. 89-2 at 65-72).
15            • On June 1, 2012, the OAA screened out the appeal because supporting documents were
16   not attached. Moseley Decl., ¶ 9 & Ex. A (plaintiff’s computerized appeal history); see also ECF
17   No. 9 at 28 (TLR notation on plaintiff’s submitted appeal).
18            • On June 29, 2012, plaintiff resubmitted the appeal to the OAA. Moseley Decl., ¶ 10 &
19   Ex. A.
20            • On July 31, 2012, the OAA again rejected the appeal, apparently on the ground that it
21   was incomplete, unsigned or undated. Moseley Decl., ¶ 10 & Ex. A; see also ECF No. 9 at 28
22   (TLR notation on plaintiff’s submitted appeal); Pl. Depo at 35:13-25 (acknowledging that
23   plaintiff had “two changes [sic] to resubmit this grievance for third level review” but did not do
24   so).
25            • Plaintiff testified that his appeal was returned to him at TLR with notice that he hadn’t
26   signed it. Pl. Depo. at 32:11-34:2 (referencing plaintiff’s lack of signature on Section F of his
27
     9
       Before the OAA, Appeal Log No. 1113916 was also designated Institutional Log No. SAC-11-
28   01044. Moseley Decl. ¶ 8.
                                                12
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 13 of 27

 1   original appeal, see ECF No. 9 at 28).
 2          • Plaintiff testified that he did not resubmit the appeal for TLR because “[f]irst of all it
 3   was partially granted, and second of all is when you send in a staff complaint that procedure in
 4   itself is exhausted because it doesn’t go through the regular appeal procedures.” Pl. Depo at 34:3-
 5   9.
 6          • In the form portion of his FAC, plaintiff checked boxes indicating that there was an
 7   administrative appeal or remedy process available at his institution, that he filed an appeal or
 8   grievance concerning all the facts contained in the complaint, and that the process was completed.
 9   ECF No. 9 at 2.
10          • In his verified statements addressing the pending motions, plaintiff states that he never
11   received notice that the OIA investigation was concluded. ECF No. 95 at 7 n.3. However, he
12   received a March 2013 subpoena to appear before the State Personnel Board in May 2013 as a
13   witness in a personnel matter concerning defendant Oleachea, although ultimately he was not
14   called to testify. Id. at 7 n.2; id. at 35. Plaintiff states that he “was told by CDCR Legal Affairs
15   on March 21, 2013, [that] Defendant Oleachea was removed from visiting, and was reprimanded
16   for his actions. This was all Plaintiff was asking for in his appeal.” Id. at 8 n.4.
17                          4.      The Excessive Force Claim is Exhausted
18          Defendant has demonstrated that CDCR’s administrative remedy process generally
19   requires inmates to proceed through three levels of review to exhaust an inmate appeal. See Cal.
20   Code Regs. tit. 15, §§ 3084-3084.9 (2011). Plaintiff failed to pursue his appeal of the excessive
21   force grievance through a decision at the Third Level, although he was aware of the general
22   requirement.10 Defendant has thus satisfied his initial burden under Albino, 747 F.3d at 1172, of
23

24   10
        The FLR and SLR decisions responding to plaintiff’s staff complaint appeal clearly informed
     him that “[i]f you wish to appeal the decision, you must submit your staff complaint appeal
25   through all levels of appeal review up to, and including, the Director’s Level of Review. Once a
26   decision has been rendered at the Director’s Level of Review, your administrative remedies will
     be considered exhausted.” ECF No. 82-3 at 30-3. The record shows that plaintiff was aware of
27   this requirement because he twice sought to exhaust his staff complaint appeal at TLR, by
     submitting it to the OAA on May 11, 2012 then, after its initial rejection, resubmitting it on June
28   29, 2012, when it was again rejected. After the second rejection, plaintiff no longer pursued TLR.
                                                       13
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 14 of 27

 1   demonstrating a failure to complete the state’s exhaustion process. See Reyes v. Smith, 810 F.3d
 2   654, 657 (9th Cir. 2016) (a California inmate exhausts administrative remedies by obtaining a
 3   decision at each of the three available levels of review). Accordingly, the burden shifts to
 4   plaintiff to “come forward with evidence showing that there is something in his particular case
 5   that made the existing and generally available administrative remedies effectively unavailable to
 6   him.” Albino, 747 F.3d at 1172.
 7           “To be available, a remedy must be available ‘as a practical matter’; it must be ‘capable of
 8   use; at hand.’” Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (quoting Albino at
 9   1171). “[A]n inmate is required to exhaust those, but only those, grievance procedures that are
10   ‘capable of use’ to obtain ‘some relief for the action complained of.’” Ross, 136 S. Ct. at 1858
11   (quoting Booth, 532 U.S. at 738). Here, plaintiff contends that referral of the appeal to the OIA
12   rendered further administrative remedies effectively unavailable. Plaintiff asserts that the
13   circumstances of his case parallel those of Brown v. Valoff, supra, 422 F.3d 926. ECF No. 93 at
14   3 n.1. He argues that his appeal, like Brown’s, was “partially granted” and “relinquished to
15   Internal Affairs for investigation,” leaving plaintiff with “nothing left to appeal to either the
16   Institution Appeals Coordinator and/or the Appeals Examiner at the Third Level.” ECF No. 93 at
17   4-5; see also ECF No. 95 at 3-5. Plaintiff contends that defendants have failed to identify what
18   other relief remained available to him and that referral of his staff complaint to the OIA rendered
19   other officials without “jurisdiction” to further address it.11
20           Defendants respond that plaintiff was required to exhaust his appeal through TLR because
21   he was expressly informed of this requirement in both the FLR and SLR decisions. As earlier
22   noted, this instruction informed plaintiff of the following:
23
     11
        Plaintiff also argues more generally that the “partial grant” of his appeal was a satisfactory
24   result precluding the necessity for requesting further administrative relief. It is true that an inmate
     “has no obligation to appeal from a grant of relief, or a partial grant that satisfies him, in order to
25   exhaust his administrative remedies.” Harvey v. Jordan, 605 F.3d 681, 684-85 (9th Cir. 2010).
26   However, this principle is unhelpful in determining whether an inmate has sufficiently exhausted
     his administrative remedies. “Mere contention of satisfaction is not sufficient . . . to exhaust [a
27   prisoner’s] administrative remedies in accordance with Harvey.” Cunningham v. Ramos, 2011
     WL 3419503, at *4, 2011 U.S. Dist. LEXIS 85997, at *10 (N.D. Cal. Aug. 3, 2011) (Case No. C
28   11-0368 RS PR).
                                                        14
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 15 of 27

 1                  Allegations of staff misconduct do not limit or restrict the availability
                    of further relief via the inmate appeals process. If you wish to appeal
 2                  the decision, you must submit your staff complaint appeal through
                    all levels of appeal review up to, and including, the Director’s Level
 3                  of Review. Once a decision has been rendered at the Director’s Level
                    of Review, your administrative remedies will be considered
 4                  exhausted.
 5   ECF No. 82-3 at 31, 32-3. Defendants contend that this instruction renders plaintiff’s

 6   circumstances closer to those of inmate Hall than appellant Brown in Brown v. Valoff, because

 7   Hall had been informed that he was required to obtain a TLR decision but did not do so, and the

 8   Ninth Circuit found that he had not exhausted his administrative remedies. Brown, 422 F.3d at

 9   933.

10          In Brown, the Court of Appeals examined whether the staff complaint appeals submitted

11   by two different prisoners – P. Brown and R. Hall – were administratively exhausted before the

12   prisoners commenced suit in federal court. Both appeals were denied on FLR. Brown’s appeal,

13   which alleged excessive force against one officer and sought monetary damages, was “partially

14   granted” at SLR when it was designated a staff complaint and referred to the OIA. The SLR

15   decision did not inform Brown that further administrative remedies were available, and Brown

16   did not seek TLR. Brown was not informed of the status of his staff complaint until he later

17   inquired and was told that it had been “conducted and completed.” Brown, 422 F.3d at 931.

18   Brown thereafter filed a complaint in district court, which denied defendants’ pre-Albino motion

19   to dismiss,12 finding that Brown had exhausted his administrative remedies on the following

20   grounds:

21                  The [SLR] response contains no language suggesting that plaintiff
                    could appeal the decision to the third level of review, and it is unclear
22                  what would be left to appeal, as plaintiff’s appeal was partially
                    granted and an investigation was to be conducted. . . . Plaintiff’s
23                  inmate appeal grieved the facts at issue in this suit, and in granting
                    plaintiff’s appeal in part and referring the complaint for investigation
24                  by the Office of Internal Affairs, plaintiff was provided all of the
                    relief that the administrative process could provide.
25

26   12
        Prior to the Ninth Circuit’s decision in Albino, the procedure for seeking pretrial resolution of
27   an affirmative defense premised on a prisoner’s alleged failure to comply with administrative
     exhaustion requirements was an “unenumerated Rule 12(b) motion.” See Albino, 747 F.3d at
28   1166 (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003)).
                                                       15
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 16 of 27

 1   Brown, 422 F. 3d at 932 (internal edits omitted). The Court of Appeals agreed, relying on CDCR
 2   Administrative Bulletin 98-10 to conclude that “no further relief was ‘available’ through the
 3   appeals process once the staff misconduct investigation was opened.” Id. at 939. As summarized
 4   by the Court:
 5                   The Bulletin explains that staff misconduct grievances are to be
                     investigated only through the staff complaint process, thereby
 6                   negating any possibility of a parallel investigation through the appeal
                     process. Thus, once Brown's grievance was categorized as a “Staff
 7                   Complaint” – which the entry in the “appeal issue” box indicates that
                     it was – there was no possibility that it would be investigated again,
 8                   separately, through the appeal process.
 9   Id. at 938-39 (original emphasis) (fn. omitted). The Court emphasized that the Bulletin “shunts
10   off such grievances into the Staff Complaint process.” Id. at 939 n.11.
11          The other inmate grievance examined by the Ninth Circuit in Brown was that of R. Hall,
12   who also alleged excessive force against one officer and sought monetary damages; his appeal
13   also alleged medical deliberate indifference and the improper taking of personal property. Hall’s
14   appeal was denied at SLR when it was designated a staff complaint and referred to OIA. The
15   SLR decision informed Hall as follows:
16                   Your appeal is being answered as a staff complaint. If the appeal
                     contains other issues as well, i.e., disciplinary or property issues, the
17                   other issue(s) must be appealed separately. This is in accordance
                     with Administrative Bulletin 98/10, issued August 21, 1998.
18

19   Brown, 422 F.3d at 933 (fn. omitted). Hall did not separately appeal his other claims and did not
20   pursue TLR. After Hall filed suit in district court, that court denied defendants’ pre-Albino
21   motion to dismiss, finding that Hall had exhausted his administrative remedies because “to the
22   extent the process could provide plaintiff with relief on the complaint stated, it provided such
23   relief when plaintiff’s allegation of staff misconduct was referred for investigation.” Brown, 422
24   F.3d at 934.
25          The Ninth Circuit reversed. The Court initially noted that Hall had been granted the same
26   relief as Brown on SLR (“a full staff complaint investigation”) and therefore that the “denial” of
27   Hall’s appeal was in effect indistinguishable from the “partial grant” of Brown’s appeal. Id. at
28   942. However, because Hall filed his complaint in the district court before completion of the staff
                                                         16
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 17 of 27

 1   investigation, the Court of Appeals implied that it was filed prematurely, stating:
 2                   Until the staff misconduct investigation was completed, the
                     Department had not had a full opportunity to investigate the
 3                   complaint and to develop an understanding of the facts underlying it.
                     Moreover, even absent any specific information regarding the results
 4                   of the investigation, it is conceivable that a prisoner who learns that
                     his allegations were “partially sustained” would be satisfied that he
 5                   had been heard and proceed no further.
 6   Brown, 422 F. 3d at 942; see also McKinney v. Carey, 311 F.3d 1198 (9th Cir. 2002) (exhaustion
 7   requirement must be satisfied prior to commencement of suit). This factor, together with Hall’s
 8   failure to abide by the directive in the SLR decision that he separately pursue and exhaust any
 9   “other issues,” led the Court to conclude that Hall had failed to exhaust his administrative
10   remedies before commencing his federal action. Brown, 422 F.3d at 943.
11           In this case, plaintiff was informed at FLR and SLR that he had to obtain a TLR decision
12   to exhaust his appeal. ECF No. 82-3 at 31, 32-3. This directive was vaguely qualified by the
13   statement that “[a]llegations of staff misconduct do not limit or restrict the availability of further
14   relief via the inmate appeals process.” Id. The comparable instruction provided to R. Hall in
15   Brown distinguished between claims that the OIA was addressing as a staff complaint and “other
16   issues.” Hall was informed that “[i]f the appeal contains other issues as well, i.e., disciplinary or
17   property issues, the other issue(s) must be appealed separately.” Brown, 422 F.3d at 933. The
18   Court of Appeals found that Hall had not exhausted his administrative remedies because he
19   commenced federal suit before the OIA reached a decision on his staff complaint and because he
20   had not separately appealed his “other issues.” The instant case is distinguishable: plaintiff
21   commenced federal suit after the OIA reached a decision on his staff complaint; plaintiff was not
22   clearly informed that “other issues” needed to be “appealed separately;” and plaintiff, unlike R.
23   Hall, attempted to obtain TLR.
24           The court agrees with plaintiff that his circumstances are more like those of the Brown v.
25   Valoff appellant, who was held to have exhausted his claim because his “inmate appeal grieved
26   the facts at issue in this suit, and in granting plaintiff’s appeal in part and referring the complaint
27   for investigation by the Office of Internal Affairs, plaintiff was provided all of the relief that the
28   administrative process could provide.” Brown, 422 F. 3d at 932 (internal edits omitted).
                                                         17
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 18 of 27

 1            More importantly, as plaintiff asserts, defendants have not identified what relief would
 2   have been available to plaintiff on a TLR review of his staff complaint. The rejections of
 3   plaintiff’s requests for TLR do not disclose this information.13 Defendants’ only argument is that
 4   plaintiff failed to abide by identical instructions in his FLR and SLR appeal responses that “you
 5   must submit your staff complaint appeal through all levels of appeal review up to, and including,
 6   the Director’s Level of Review,” and “[o]nce a decision has been rendered at the Director’s Level
 7   of Review, your administrative remedies will be considered exhausted.” ECF No. 82-3 at 31-3.
 8   It is insufficient for defendants to rely on language informing plaintiff that he must pursue further
 9   administrative review if no further relief is available. See Willard v. Sebok, 2016 WL 1742999,
10   at *6, 2016 U.S. Dist. LEXIS 58180, at *16 (C.D. Cal. Mar. 18, 2016) (Case No. 1:13-cv-02251
11   SJO JEM) (“The Court rejects any notion that, simply because an appeal is available, an inmate
12   must pursue it even if no relief is available, as inconsistent with Brown.”), report and
13   recommendation adopted, 2016 WL 1735799, 2016 U.S. Dist. LEXIS 58178 (C.D. Cal., May 1,
14   2016).
15            Defendant’s inability to identify what further relief plaintiff may have obtained on TLR
16   reflects a failure to distinguish staff complaints from other inmate appeals. A majority of courts
17   within this Circuit have held that Brown compels the conclusion that a prisoner’s administrative
18   remedies for pursuing a staff complaint appeal are exhausted when an OIA investigation is
19   ordered. See e.g. Walker v. Whitten, 2011 WL 1466882, at *3, 2011 U.S. Dist. LEXIS 41759, at
20   *9-11 (fn. omitted) (E.D. Cal. Apr. 18, 2011) (Case No. 2:09-cv-0642 WBS GGH P) (finding,
21   based on Brown and Administrative Bulletin 98-10, that “an appeal of a complaint categorized as
22   13
        The reasons why plaintiff’s requests for TLR were rejected remain unclear. Plaintiff testified
23   that his appeal was returned to him on TLR because he hadn’t signed it, Pl. Depo. at 32:11-34:2,
     then that he declined to further pursue TLR because the appeal was “partially granted” and “when
24   you send in a staff complaint that procedure in itself is exhausted because it doesn’t go through
     the regular appeal procedures,” id. at 34:3-9. Defendants both rely on the declaration of H.
25   Moseley, CDCR Associate Director of the Office of Appeals (OOA) (previously named the
26   Inmate Appeal Branch (IAB)). See ECF No. 82-5 at 1-7; 89-2 at 65-72. Referencing the OOA
     electronic record of plaintiff’s efforts to pursue his appeal at TLR, Moseley states that the appeal
27   was initially screened out on June 1, 2012 because supporting documents were not attached.
     Moseley Decl. ¶ 9 & Ex. A. Less precisely, Moseley states that the appeal was later screened out
28   on July 31, 2012 “because it was incomplete, unsigned, or undated.” Id. ¶ 10 & Ex. A.
                                                         18
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 19 of 27

 1   a ‘staff complaint’ [is] exhausted once an investigation [is] ordered”) (collecting cases)).14 Thus,
 2   language directing a prisoner to pursue further administrative review on a staff complaint, after an
 3   investigation has been ordered, is alone “insufficient to meet defendants’ burden of
 4   ‘demonstrat[ing] that pertinent relief remain[s] available.’” Walker, 2011 WL 1466882, at *4 (fn.
 5   omitted), 2011 U.S. Dist. LEXIS 41759, at *9 (fn. omitted) (quoting Brown, 422 F.3d at 936-37)
 6   (collecting cases).15 Accord, Smith v. Cruzen, 2017 WL 7343445, at *9, 2017 U.S. Dist. LEXIS
 7   222552, at *30 (N.D. Cal. May 2, 2017) (Case No. 14-cv-04791 LHK PR) (“[E]ven though the
 8   language from the response at the second level of review included information regarding
 9   exhaustion, that language appears to be formulaic, and does not equate to a finding that further
10   relief actually remained available.” (citing Brown, 422 F.3d at 939)); Foster v. Verkouteren,
11   2009 WL 2485369, at *5, 2009 U.S. Dist. LEXIS 70874, at *14 (S.D. Cal. Aug. 12, 2009) (Case
12   No. 08-cv-0554 CAB) (although the inmate was “‘specifically advised’ to submit his appeal to
13   the second level review. . . . the advisement appears to be standard language and not a clear
14   indication that further relief was available to Plaintiff”) (citing Brown, 422 F.3d at 935 n.10);
15   Aubert v. Elijah, 2010 WL 3341915, at *6, 2010 U.S. Dist. LEXIS 86798, at *17, 19 (E.D. Cal.
16   Aug. 24, 2010) (Case No. 1:07-cv-01629 LJO GSA PC) (noting that “the Brown court’s decision
17   14
        In Walker, plaintiff was notified on SLR that his staff complaint was partially granted, that an
     investigation had concluded, and that the investigation revealed no evidence to support his
18
     allegations. Walker nevertheless requested TLR, in deference to language in the appeal response
19   (identical to that in the instant case) that “[a]llegations of misconduct do not limit or restrict the
     availability of further relief via the inmate appeals process.” Walker, 2011 WL 587556, at *5,
20   2011 U.S. Dist. LEXIS 12649, at *14 (E.D. Cal. Feb. 9, 2011), report and recommendation
     adopted as modified, Walker, supra, 2011 WL 1466882, 2011 U.S. Dist. LEXIS 41759 (E.D. Cal.
21   Apr. 18, 2011). Walker filed suit in federal court before he received a TLR response which later
22   informed him that no further administrative remedies remained once the investigation was
     ordered. The district court denied defendants’ pre-Albino motion to dismiss Walker’s suit on
23   exhaustion grounds.
     15
        The Walker decision noted that a minority of district courts had relied on similar language to
24   find a lack of exhaustion. See Walker, 2011 WL 1466882, at *4 n.6, 2011 U.S. Dist. LEXIS
     41759, at *12-3 n.6 (collecting cases); see also Fialho v. Herrera, 2017 WL 2839621, at *2, 2017
25   U.S. Dist. LEXIS 102946, at *3-4 (S.D. Cal. July 3, 2017) (Case No. 16-cv-1170 MMA DHB),
26   and cases cited therein (declining to apply the holding in Cunningham, supra, 2011 WL 3419503,
     2011 U.S. Dist. LEXIS 85997, which found nonexhaustion where an inmate failed to adhere to a
27   directive that he pursue TLR of his staff complaint, on the ground that “[t]he Ninth Circuit’s
     statement of the law in Brown is controlling, whereas an unpublished district court decision
28   applying that law is, at best, instructive.”).
                                                          19
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 20 of 27

 1   rested on the determination that Brown had no further remedies available, not that he was not
 2   informed of further remedies,” and finding “the fact that Plaintiff was notified about the
 3   Director’s Level does not support Defendant’s argument that further remedies were available to
 4   Plaintiff, or that Plaintiff should have believed further remedies were available”) (original
 5   emphasis).
 6          For all these reasons, the court finds that plaintiff has met his burden of demonstrating that
 7   “the existing and generally available administrative remedies [were] effectively unavailable to
 8   him.” Albino, 747 F.3d at 1172. Specifically, TLR was effectively unavailable to provide further
 9   relief “as a practical matter,” Williams, 775 F.3d at 1191, because the appeal was a staff
10   complaint that resulted in a full investigation. “[A]n inmate is required to exhaust those, but only
11   those, grievance procedures that are ‘capable of use’ to obtain ‘some relief for the action
12   complained of.’” Ross, 136 S. Ct. at 1858 (quoting Booth, 532 U.S. at 738).
13          Defendant bears the ultimate burden of proving that a prisoner failed to exhaust his
14   administrative remedies. Albino, 747 F.3d at 1172. Here, defendant’s failure to identify what
15   further relief was available to plaintiff at the Third Level defeats his nonexhaustion defense.
16   “This lack of clarity must be borne by defendants. It is defendants’ burden to show that some
17   practical relief remained available to plaintiff regarding his grievance against them at the third
18   level of review.” Cato v. Darst, 2020 WL 2772089, at *10, 2020 U.S. Dist. LEXIS 93522, at *27
19   (E.D. Cal. Mar. 23, 2020) (Case No. 2:17-cv-1873 TLN EFB P) (relying on Brown to find that
20   defendants had “not discharged their burden of showing that plaintiff failed to exhaust available
21   remedies”), report and recommendation adopted, 2020 WL 2770372, 2020 U.S. Dist. LEXIS
22   93523 (E.D. Cal., May 28, 2020).16
23
     16
        Accord, Ramirez v. Johnson, 2019 WL 4198644, at *11, 2019 U.S. Dist. LEXIS 166880, at
24   *30 (C.D. Cal. June 19, 2019) (Case No. 2:17-cv-07788 DSF KES) (“Defendants have not
     demonstrated that ‘pertinent relief’ remained ‘as a practical matter, “available.”’” (quoting
25   Brown, 422 F.3d at 936-37), report and recommendation adopted, 2019 WL 6486034, 2019 U.S.
26   Dist. LEXIS __ (C.D. Cal. Sept. 24, 2019); see also Cottrell v. Wright, 2010 WL 4806910, at *6,
     2010 U.S. Dist. LEXIS 122147, at *17 (E.D. Cal. Nov. 18, 2010) (Case No. 2:09-cv-0824 JAM
27   KJM P) (“Even if there were further action on the staff complaint that appeal to the second and
     Director’s levels of review could have sparked, defendants have not shown that such remedies
28   were available in this case.”) (citing Brown), report and recommendation adopted, 2011 WL
                                                       20
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 21 of 27

 1          For all the reasons explained above, the court finds that plaintiff exhausted his available
 2   administrative remedies with regard to his excessive force claim against defendant Oleachea
 3   when he was informed by the SLR decision that the claim was being investigated by the OIA.
 4                          5. The Retaliation Claim is Unexhausted
 5          A different analysis applies to the exhaustion status of plaintiff’s retaliation claim. An
 6   inmate appeal exhausts a claim only if it adequately informed prison officials of the problem
 7   grieved. “A grievance suffices to exhaust a claim if it puts the prison on adequate notice of the
 8   problem for which the prisoner seeks redress.” Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir.
 9   2010). “The primary purpose of a grievance is to alert the prison to a problem and facilitate its
10   resolution […].” Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (citations omitted). “The
11   grievance process is only required to ‘alert prison officials to a problem, not to provide personal
12   notice to a particular official that he may be sued.’” Reyes v. Smith, 810 F.3d 654, 659 (9th Cir.
13   2016) (quoting Jones, 549 U.S. at 219).
14          Institutional Log No. SAC-11-01044 alleged only that defendant Oleachea used excessive
15   force against plaintiff on November 6, 2011 in the prison visiting area. An improper use of
16   pepper spray was the problem that the grievance identified, and to which prison officials were
17   alerted. To exhaust a retaliation claim, a grievance must inform prison officials that retaliation
18   for prior speech is the problem that the inmate wants addressed. Plaintiff’s grievance did not do
19   so.
20          Although plaintiff has alleged in this court that the use of pepper spray was motivated by
21   retaliatory intent, the administrative staff complaint was silent about Oleachea’s motive for the
22   use of force. Retaliatory motive is irrelevant to an excessive force claim, but is the very essence
23   of a retaliation claim.17 Because the grievance did not allege that Oleachea was retaliating against
24   plaintiff for engaging in protected activity, it failed to alert prison officials to a First Amendment
25

26   319080, 2011 U.S. Dist. LEXIS 8528 (E.D. Cal. Jan. 28, 2011).
     17
        To prevail on a retaliation claim, plaintiff must demonstrate that his exercise of protected
27   conduct was the “substantial” or “motivating” factor behind the defendant’s challenged conduct.
     See Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989) (citing Mt. Healthy
28   City School District v. Doyle, 429 U.S. 274, 287 (1977)).
                                                        21
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 22 of 27

 1   violation. Accordingly, plaintiff’s staff complaint appeal against Oleachea did not exhaust a
 2   retaliation claim. See Sapp, 623 F.3d at 824-825 (grievance about quality of medical care did not
 3   exhaust related claims involving denial of medical records review and handling of appeals);
 4   Griffin, 557 F.3d at 1121 (grievance of fall from upper bunk did not alert prison officials that staff
 5   had disregarded a lower-bunk order, barring suit on that basis).
 6           For these reasons, the undersigned recommends that Oleachea’s motion for summary
 7   judgment on grounds of administrative exhaustion be granted as to plaintiff’s retaliation claim
 8   and denied as to plaintiff’s excessive force claim.
 9                    B.     Qualified Immunity and Merits of Excessive Force Claim
10                           1.      Undisputed Facts
11           Defendant Oleachea has proffered the following undisputed facts, as narrowed by the
12   court based on plaintiff’s own statements in his verified FAC and at his deposition. ECF No. 89-
13   3 at 1-5.
14           • On November 6, 2011, plaintiff was visiting his wife in the prisoner visiting
15   area at CSP-SAC, and defendant Oleachea was performing the responsibilities of “B Visit
16   Control.”
17           • Oleachea approached plaintiff and his wife and told them their visit was being
18   terminated because plaintiff’s wife was dressed inappropriately and in violation of CDCR’s
19   rules and regulations. Plaintiff asked Oleachea if his wife could put on her sweater so they could
20   continue their visit, and Oleachea said, “No.”
21           • Oleachea ordered plaintiff to leave the visiting room but he refused and instead sat
22   down at a visitor table. Oleachea warned plaintiff he could be pepper sprayed if he continued to
23   refuse to leave the visiting area, but plaintiff did not leave.
24           • Oleachea told plaintiff’s wife and other individuals to move out of the way so they
25   would not be sprayed. Oleachea told plaintiff a third time to leave the visiting area, but plaintiff
26   did not do so.
27           • Oleachea then pepper sprayed plaintiff, who got up and walked in the opposite
28   direction. Oleachea pepper sprayed plaintiff on the back of his head. Plaintiff changed direction
                                                         22
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 23 of 27

 1   and Oleachea sprayed him a third time in the back and yelled, “Get down.”
 2          • As plaintiff was getting down to the ground, Oleachea sprayed him a fourth time.
 3                          2.      Merits Analysis
 4          “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places
 5   restraints on prison officials, who may not . . . use excessive physical force against prisoners.”
 6   Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. McMillian, 503 U.S. 1 (1992)).
 7   “[W]henever prison officials stand accused of using excessive physical force in violation of the
 8   [Eighth Amendment], the core judicial inquiry is . . . whether force was applied in a good-faith
 9   effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson,
10   503 U.S. at 6-7 (citing Whitley v. Albers, 475 U.S. 312 (1986)). When determining whether the
11   force was excessive, we look to the “extent of the injury . . . , the need for application of force, the
12   relationship between that need and the amount of force used, the threat ‘reasonably perceived by
13   the responsible officials,’ and ‘any efforts made to temper the severity of a forceful response.’”
14   Hudson, 503 U.S. at 7 (citing Whitley, 475 U.S. at 321).
15          Defendant Oleachea seeks summary judgment on the merits of plaintiff’s excessive force
16   claim. Defendant contends the undisputed facts demonstrate that his “slight use” of a “small
17   amount” of pepper spray was justified to restore discipline because plaintiff repeatedly refused to
18   comply with a lawful command. ECF No. 89-1 at 1, 10. Plaintiff responds that defendant fails to
19   address the inconsistencies in his own stated reasons for pepper spraying plaintiff, which are
20   relevant in assessing whether the use of force was excessive. Plaintiff notes that defendant’s
21   statements in his summary judgment motion do not reflect his statements in the incident report, in
22   which Oleachea stated that he pepper-sprayed plaintiff because he thought plaintiff was going to
23   attack him. See ECF No. 95 at 8-14, and citations to the record therein. Defendant responds that
24   plaintiff’s attempted reliance on the “sham affidavit rule” is unavailing because both rationales
25   were included his incident report. ECF No. 98 at 5-6 (“Officer Oleachea’s incident report details
26   both Dixon’s repeated failure to follow his lawful orders as well as his belief that Dixon’s refusal
27   coupled with other behavior suggested he might attack Oleachea, other staff, or the public. These
28   statements are not contradictory.”).
                                                        23
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 24 of 27

 1          Defendant’s actual reasons for pepper spraying plaintiff, and the priority of these reasons
 2   at the time of the incident, are material in assessing whether Oleachea’s use of force was
 3   proportionate to the circumstances. Whether Oleachea’s primary goal was to restore discipline or
 4   to protect himself, and whether there was a reasonable alternative to the use of pepper spray, are
 5   critical factors in determining whether Oleachea’s use of force was excessive. See Hudson, 503
 6   U.S. at 7. Because reasonable jurors could disagree in making this assessment, the question
 7   whether Oleachea used excessive force against plaintiff cannot be determined on summary
 8   judgment. Moreover, the parties reference a videotape of the challenged incident that is not part
 9   of the current record. See e.g. ECF No. 98 at 6 n.2.
10          For these reasons, the undersigned recommends that defendant Oleachea’s motion for
11   summary judgment on the merits of plaintiff’s excessive force claim be denied.
12                         3.      Qualified Immunity
13          Government officials are immune from civil damages “unless their conduct violates
14   ‘clearly established statutory or constitutional rights of which a reasonable person would have
15   known.’” Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir. 2001) (quoting Harlow v. Fitzgerald, 457
16   U.S. 800, 818 (1982)). See also Saucier v. Katz, 533 U.S. 194, 201 (2001) (identifying factors to
17   be assessed); Pearson v. Callahan, 555 U.S. 223, 236 (2009) (factors may be addressed in the
18   order most appropriate to “the circumstances in the particular case at hand”).
19          Excessive force cases often turn on credibility determinations, and the excessive force
20   inquiry “nearly always requires a jury to sift through disputed factual contentions, and to draw
21   inferences therefrom.” Santos v. Gates, 287 F.3d 846, 853 (9th Cir. 2002). Therefore, “summary
22   judgment or judgment as a matter of law in excessive force cases should be granted sparingly.”
23   Id. Where, as here, facts relevant to the reasonableness of force used are disputed, the case
24   cannot be resolved at summary judgment on qualified immunity grounds. See Liston v. County
25   of Riverside, 120 F.3d 965, 975 (9th Cir. 1997).
26          The qualified immunity inquiry turns on what a reasonable officer would have known was
27   unconstitutional under the circumstances, see Anderson v. Creighton, 483 U.S. 635, 640 (1987),
28   but the relevant circumstances in this case are not established by undisputed facts. Accordingly,
                                                        24
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 25 of 27

 1   qualified immunity is not a proper ground for summary judgment here. See Santos, 287 F.3d at
 2   853.
 3          V.      Defendant Hall’s Motion for Summary Judgment (ECF No. 82)
 4          Like Oleachea, Hall argues that plaintiff’s claims are barred by his failure to exhaust his
 5   administrative remedies before filing suit. The legal standards applicable to the nonexhaustion
 6   defense, as well as the relevant facts, are set forth above and need not be repeated here.
 7          The FAC alleges that Hall, a supervisor responsible for overseeing CSP-SAC’s visiting
 8   program, failed to protect plaintiff from Oleachea’s assault due to her lack of awareness that
 9   Oleachea had switched assignments with another officer to work in the visiting room on
10   November 6, 2011. Plaintiff’s inmate appeal, as initially framed, included only an excessive
11   force claim against Oleachea and requested only that Oleachea “be reprimanded and removed
12   from the visiting area.” ECF No. 9 at 27, 29. The appeal identified no other officials and sought
13   no other relief. Id. Plaintiff himself designated the appeal a “staff complaint” against Oleachea
14   alone. Id. Moreover, only plaintiff’s claim against Oleachea was addressed in the SLR response
15   and only plaintiff’s claim against Oleachea was accepted by the OIA for investigation. The
16   alignment of the OIA investigation with plaintiff’s allegations is a significant factor in finding
17   plaintiff’s claim against Oleachea exhausted on SLR. See e.g. Petillo v. Peterson, 2018 WL
18   1313422, at *1-2, 2018 U.S. Dist. LEXIS 42140, at *3-4 (E.D. Cal. Mar. 13, 2018) (Case No.
19   1:16-cv-00488 AWI MJS PC) (“Plaintiff's administrative grievance was focused on the exact
20   matter to be considered in the staff complaint appeal inquiry . . . [and] nothing before the Court
21   suggests additional relief was available as a practical matter.”).18
22          Only in his request for SLR did plaintiff attempt to add claims against other staff
23   members, including Hall, against whom plaintiff alleged only that they were “include[d] . . . in
24   the co-habitation [sic] of this incident.” Id. at 30. Although plaintiff apparently learned of Hall’s
25   challenged conduct after he submitted his staff complaint, see ECF No. 75 at 20-1. 48-9 (Ex. H),
26   18
        Although plaintiff did not receive the directive provided in some appeal decisions that issues
27   distinct from those addressed in a staff complaint must be appealed separately, the absence of any
     reference to the newly added staff members in the SLR decision should have alerted plaintiff to
28   the possibility that he needed to separately appeal his claims against them.
                                                       25
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 26 of 27

 1   which may have excused its late addition to a regular appeal,19 plaintiff did not identify Hall’s
 2   challenged conduct in his request for SLR review. A grievance that does not “provide enough
 3   information to allow prison officials to take appropriate responsive measures” does not satisfy the
 4   exhaustion requirement. Johnson v. Testman, 380 F.3d 691, 697 (2d Cir. 2004) (cited with
 5   approval in Griffin, 557 F.3d at 1121); see also Sapp, 623 F.3d at 828 (inmate cannot establish
 6   improper screening of an appeal that fails to alert prison officials to the alleged problem).
 7          Plaintiff’s failure to adequately inform prison officials of his claim against Hall, together
 8   with the failure of prison officials to address any claim against Hall, render plaintiff’s failure-to-
 9   protect claim against Hall unexhausted. Therefore, this court recommends that defendant Hall’s
10   motion for summary judgment be granted and that Hall be dismissed from this action.
11          VI.     Plaintiff’s Motion for Summary Judgment (ECF No. 75)
12          Plaintiff seeks summary judgment on his claim that defendant Oleachea used excessive
13   force against him. For the reasons previously stated in addressing Oleachea’s motion for
14   summary judgment, the undisputed facts do not support a determination as a matter of law
15   whether the force used was excessive. This is a question of fact that must be decided by a jury.
16   Accordingly, plaintiff’s motion for summary judgment should be denied.
17          VII.    Conclusion
18          For the reasons set forth above, IT IS HEREBY RECOMMENDED that:
19          1. Plaintiff’s motion for summary judgment, ECF No. 75, be DENIED;
20          2. Defendant Hall’s motion for summary judgment, ECF No. 82, be GRANTED and Hall
21   be DISMISSED from this action pursuant to Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir.
22   2014); and
23          3. Defendant Oleachea’s motion for summary judgment, ECF No. 89, be GRANTED IN
24   PART and DENIED IN PART as follows:
25          (a) GRANTED as to plaintiff’s retaliation claim; and
26   19
        See e.g. Shepard v. Borum, 2020 WL 1317340, at *2, 2020 U.S. Dist. LEXIS 48891, at *6
27   (E.D. Cal. Mar. 20, 2020) (Case No. 1:18-cv-00277 DAD JDP PC) (“a grievant [may] include
     facts about issues, information, or persons directly related to an existing inmate appeal that were
28   not available at the time the appeal was originally submitted”).
                                                        26
     Case 2:15-cv-02372-KJM-AC Document 102 Filed 09/18/20 Page 27 of 27

 1          (b) DENIED as to plaintiff’s excessive force claim.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
 4   days after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
 7   failure to file objections within the specified time may waive the right to appeal the District
 8   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 9   DATED: September 17, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       27
